 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JOSEPH BROWN and AMANDA                           No. 2:17-cv-2561-AC
      BROWN,
11
                         Plaintiffs,
12                                                      ORDER TO SHOW CAUSE
             v.
13
      FCA US LLC,
14
                         Defendant.
15

16

17          On January 31, 2019, the above-captioned case settled at a settlement conference

18   conducted before the undersigned. ECF No. 33. That same day, the court issued an order

19   directing the parties to file dispositional documents not later than March 12, 2019. ECF No. 34.

20   The time for acting has passed and no dispositional documents have been filed.

21          Accordingly, counsel for all parties are ORDERED TO SHOW CAUSE not later than

22   fourteen (14) days from the date of this order why sanctions should not be imposed for failure to

23   comply with the court’s order directing the parties to file dispositional documents.

24          SO ORDERED.

25   DATED: March 13, 2019.

26

27

28
